 Case 19-28245         Doc 374       Filed 03/23/21 Entered 03/23/21 10:40:40                  Desc Main
                                     Document      Page 1 of 11

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                          )     No. 19-28245
                                                 )
 BLACK DOG CHICAGO, LLC,                         )     Chapter 11
                                                 )
                          Debtor.                )     Honorable Janet S. Baer
                                                 )
                                                 )     Hearing Date: March 31, 2021
                                                 )     Hearing Time: 1:00 p.m.
                                                 )     Room No.:     By ZoomGov Meeting

                                        NOTICE OF MOTION

        PLEASE TAKE NOTICE THAT on March 31, 2021, at 1:00 p.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Janet S. Baer, or any judge sitting in that judge’s place,
and present the Trustee’s Motion to Convert Case to Chapter 7 (the “Motion”).

        This Motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the Motion, you must
do the following:

       To appear by video, use link: https://www.zoomgov.com/. Then enter the meeting ID and
passcode.

         To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and passcode.

       Meeting ID and passcode. The meeting ID for this hearing is: 160 731 2971 and the passcode is:
587656. The meeting ID and passcode can also be found on the judge’s page on the court’s web site.

         If you object to this Motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.

 Dated: March 23, 2021                                  Respectfully submitted,

                                                        FRANCES GECKER, as Chapter 11
                                                        Trustee of Black Dog Chicago, LLC

                                                        By:     /s/     Micah R. Krohn
                                                                One of her attorneys
 Micah R. Krohn (6217264)
 FRANKGECKER LLP
 1327 W. Washington Blvd., Suite 5G
 Chicago, IL 60607
 Telephone: (312) 276-1400
 mkrohn@fgllp.com


{BLACKDOG/001/00060848.DOCX/3}
 Case 19-28245         Doc 374     Filed 03/23/21 Entered 03/23/21 10:40:40          Desc Main
                                   Document      Page 2 of 11



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                     )     No. 19-28245
                                            )
 BLACK DOG CHICAGO, LLC,                    )     Chapter 11
                                            )
                         Debtor.            )     Honorable Janet S. Baer

                TRUSTEE’S MOTION TO CONVERT CASE TO CHAPTER 7

          Frances Gecker, as Chapter 11 trustee (the “Trustee”) of the bankruptcy estate of Black

Dog Chicago, LLC (the “Debtor”), seeks the entry of an order, pursuant to 11 U.S.C. § 1112(b)(1)

and Fed. R. Bankr. P. 1017(f)(1), converting this case (the “Case”) to Chapter 7.

                                         JURISDICTION

          1.     The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief sought herein are 11

U.S.C. § 1112(b)(1) and Fed. R. Bankr. P. 1017(f)(1).

                                         BACKGROUND

          2.     On October 4, 2019, the Debtor filed a voluntary Chapter 11 bankruptcy petition,

commencing this case (the “Case”). The Debtor, a certified Minority Business Enterprise

(“MBE”), is a holding company owning businesses founded in 2006 by Amit Gauri.

          3.     The Debtor through its three wholly owned subsidiaries, Black Dog Petroleum,

LLC (“Petroleum”), Black Dog Solutions, LLC (“Solutions”) and Black Dog Foods LLC (“Foods”

and collectively with Petroleum and Solutions, the “Subsidiaries” and collectively with the Debtor,

(“Black Dog”) distributes petroleum products, food and office services to private sector companies

and government clients.



{BLACKDOG/001/00060848.DOCX/3}                   1
 Case 19-28245         Doc 374    Filed 03/23/21 Entered 03/23/21 10:40:40            Desc Main
                                  Document      Page 3 of 11



        4.      The Debtor’s largest customers are the State of Illinois, Cook County and the City

of Chicago. Mr. Gauri is the manager of the Debtor and its Subsidiaries. A company owned by

Mr. Gauri is the majority member of the Debtor.

        5.      Among the various companies, Black Dog has approximately 40 employees, has

offices, warehousing and distribution facilities in Lyons, Illinois and leases ten facilities around

Illinois for storage of reclaimed asphalt shingles.

        6.      The Debtor’s assets are encumbered pursuant to various loan and security

agreements that it entered into with PNC Bank, NA (“PNC”) in September 2017 and with Heritage

FS, Inc. (“Heritage”) in June 2018.

        7.      In addition, on or about January 1, 2018, Petroleum entered into: (a) a Master

Factoring Agreement (the “Factoring Agreement”) with Southwind Industries, Inc. (“SII”)

pursuant to which Petroleum purported to sell up to $3.5 million of Petroleum’s accounts

receivables to SII in exchange for certain fees and interest; and (b) various agreements with

Southwind RAS, LLC (“Southwind RAS” and together with SII, “Southwind”), relating to

Petroleum’s purchase and recycling of asphalt shingles.

        8.      On April 24, 2020, a judgment creditor of the Debtor, Parent Petroleum, Inc.

(“Parent”), filed a motion to convert the Case to Chapter 7, or alternatively to appoint a Chapter

11 trustee [Dkt. No. 119] (“Motion to Convert”). In support of the Motion to Convert, Parent

alleged, among other things, that Mr. Gauri engaged in various forms of self-dealing and failed to

timely file monthly operating reports on behalf of the Debtor.

        9.      On September 22, 2020, the U.S. Trustee (the “UST”) filed two motions for Rule

2004 examinations, alleging that on September 21, 2020, a representative of the United States

Business Administration informed the UST that:



{BLACKDOG/001/00060848.DOCX/3}                    2
 Case 19-28245          Doc 374     Filed 03/23/21 Entered 03/23/21 10:40:40            Desc Main
                                    Document      Page 4 of 11



              •   In April 2020, the Subsidiaries obtained loans totaling in excess of
                  $400,000 through the Paycheck Protection Program (“PPP”) under the
                  CARES Act; and

              •   In June 2020, the Debtor obtained a loan in the amount of $150,000 through
                  the Economic Injury Disaster Loan Program under the CARES Act.

        10.       The Debtor failed to either obtain Bankruptcy Court approval prior to obtaining the

post-petition government loans or to disclose the loans in connection with its Third Amended Plan

of Reorganization filed on August 3, 2020 (the “Plan”).

        11.       In connection with its proposed Plan, the Debtor also failed to disclose its multi-

tiered relationship with Southwind, including Petroleum’s multi-million-dollar indebtedness under

the Factoring Agreement.

        12.       On September 30, 2020, the Court entered an Agreed Order Appointing Chapter 11

  Trustee. On October 6, 2020, the Court entered an order approving the appointment of Ms.

  Gecker as Chapter 11 trustee in the Case.

        The Procedures Order

        13.        On October 21, 2020, the Court entered its Order Approving Case Management

Procedures (the “Procedures Order”). Pursuant to the Procedures Order, among other things, the

Debtor is required to:

              •   Produce detailed reporting of Black Dog’s operations to the Trustee
                  each month;

              •   Make monthly payments to PNC and Heritage; and

              •   Transfer all Black Dog bank accounts and all deposits therein to
                  bank accounts at PNC.

        14.        In addition, under the Procedures Order, Black Dog was prohibited from making

any payments to Mr. Gauri or to his relatives or affiliates.



{BLACKDOG/001/00060848.DOCX/3}                     3
 Case 19-28245          Doc 374     Filed 03/23/21 Entered 03/23/21 10:40:40          Desc Main
                                    Document      Page 5 of 11



        15.        Black Dog has operated in violation of the Procedures Order since its entry in

October. Specifically, Black Dog has failed to transfer all of its bank accounts and deposits to

accounts at PNC; failed to produce the required reports and documents for periods after September

2020; and up until service of a cease-and-desist letter dated January 13, 2021, was paying Mr.

Gauri annual compensation of $240,000 without the Trustee’s prior written approval.

        The Newpoint Report

        16.        On December 2, 2020, the Court authorized the Trustee’s retention of Matthew

Brash and Newpoint Advisors Corporation (collectively, “Newpoint”) to perform an onsite review

of Black Dog’s books and records to ascertain an accurate picture of Black Dog’s financial

condition, produce cash flow projections and assess the viability of reorganizing the Debtor’s

business pursuant to a plan of reorganization.

        17.        On February 3, 2021, Newpoint produced its Proactive Assessment Report (the

“Newpoint Report”) to the Trustee, documenting significant accounting deficiencies, including:

              •   The Debtor’s books reflect significant deficiencies regarding
                  historical assets, liabilities, revenue and net income/(loss);

              •   The Debtor was unable to produce finalized historical data;

              •   Tracking of the Debtor’s accounts receivables and accounts
                  payables could be tested only through the Debtor’s general ledger
                  due to deficient financial processes; and

              •   The Debtor has not filed 2019 tax returns.

        18.       In addition, Newpoint found that Black Dog is in serious need of working capital,

operates at negative cash flow, has no available credit to supplement cash flow and shows no

ability to service debt while meeting operating expenses.

        19.       On March 22, 2021, Mr. Gauri filed a Chapter 11 bankruptcy petition in this Court,

Case No. 21-3680.

{BLACKDOG/001/00060848.DOCX/3}                    4
 Case 19-28245         Doc 374      Filed 03/23/21 Entered 03/23/21 10:40:40              Desc Main
                                    Document      Page 6 of 11



                                      RELIEF REQUESTED

        20.       The Trustee respectfully requests the entry of an order, pursuant to 11 U.S.C. §

1112(b), converting this Case to Chapter 7.

                                   BASIS FOR RELIEF SOUGHT

        21.       Pursuant to 11 U.S.C. § 1112(b), the Court may convert a Chapter 11 case to

Chapter 7 for cause. Pursuant to that section, “cause” includes the following:

        (A)     Substantial or continuing loss to or diminution of the estate and the
                absence of a reasonable likelihood of rehabilitation;

        (E)     Failure to comply with an order of court; and

        (I)     Failure to timely pay taxes owed after the date of the order for relief
                or to file tax returns due after the date of the order for relief.

11 U.S.C. § 1112(b)(4).

        22.       The purpose of section 1112(b) is to circumvent the delay and expense of the plan

confirmation process where no reasonable possibility for reorganization exists. See In re

Woodbrook Assocs., 19 F.3d 312, 317 (7th Cir. 1994).

        23.       In addition, courts have found “cause” warranting conversion in instances of self-

dealing, insider transactions and breaches of fiduciary duty. See In re New Millennium Mgmt.,

LLC, 2014 WL 2465938, at *3 (Bankr. S.D. Tex. Jun. 2, 2014); In re Running, 1990 WL 304246,

at *6 (N.D. Ill. Oct. 30, 1990).

        24.       Courts also have found “cause” warranting conversion in instances of bad faith,

including the failure to file accurate schedules or monthly operating reports. See New Millennium

Mgmt., 2014 WL 2465938, at *3; In re Del Monico, 2005 WL 1129774, at *4 (Bankr. N.D. Ill.

May 13, 2005).




{BLACKDOG/001/00060848.DOCX/3}                    5
 Case 19-28245         Doc 374        Filed 03/23/21 Entered 03/23/21 10:40:40          Desc Main
                                      Document      Page 7 of 11



        25.       Based on the Trustee’s investigation to date, the Trustee believes that continued

operation in Chapter 11 will result in an unnecessary diminution of the estate. Specifically, where

Black Dog has failed to maintain accurate and reliable books and records, failed to comply with

the Procedures Order, and failed to demonstrate an ability to generate sufficient revenues to fund

a reorganization plan, the Trustee believes there is no viable reorganization in prospect.

        26.       It is well established that the applicable standard for determining a reasonable

likelihood of rehabilitation is “whether the debtor’s business prospects justify continuance of the

reorganization effort.” In re Kowalski, 2018 WL 6841355, at *2 (Bankr. N.D. Ill. Nov. 30, 2018);

In re LG Motors, Inc., 422 B.R. 110, 116 (Bankr. N.D. Ill. 2009).

        27.       The significant constraints on the Debtor’s ability to raise working capital warrant

conversion of the Case. Prior to filing this motion, the Subsidiaries’ attorney informed the Trustee

that the Subsidiaries had retained an accountant to prepare 2019 tax returns. Nonetheless, in light

of the Debtor’s failure to timely file tax returns, maintain reliable books and records and generate

positive cash flow, the Trustee believes that new investment at a level sufficient to sustain ongoing

operations and meet Chapter 11 plan confirmation requirements is unlikely.

        28.       Moreover, the Debtor’s MBE status makes that prospect more difficult.

Specifically, because the Debtor’s business depends in large part on government contracts

predicated on the Debtor’s MBE status, recapitalization of the Debtor’s business would need to be

structured to maintain that status.

        29.       Thus, liquidation in Chapter 7 will save the estate the significant costs associated

with both the disclosure and plan solicitation process and reporting and quarterly fees to the U.S.

Trustee. See In re Lyons Transp. Lines, Inc., 123 B.R. 534 (Bankr. W.D. Pa. 1991).




{BLACKDOG/001/00060848.DOCX/3}                    6
 Case 19-28245         Doc 374     Filed 03/23/21 Entered 03/23/21 10:40:40              Desc Main
                                   Document      Page 8 of 11



        30.       Further, as set forth above, the Debtor has failed to operate pursuant to the express

terms of the Procedures Order, and has engaged in self-dealing, all of which constitute cause to

convert the Case. See New Millennium Mgmt., 2014 WL 2465938, at *3; Del Monico, 2005 WL

1129774, at *4.

        31.       Based on the foregoing, the Trustee submits that conversion of the Case to

Chapter 7 would be in the best interests of the estate and its creditors.

        32.       The Trustee has given eight days’ notice of this motion to the U.S. Trustee, the

Debtor and its creditors, which the Trustee submits is sufficient under the circumstances.

        WHEREFORE, Frances Gecker, as Chapter 11 trustee of the bankruptcy estate of Black

Dog Chicago, LLC, respectfully requests the entry of an order converting this case to Chapter 7

and granting such other and further relief as this Court deems just.

 Dated: March 23, 2021                                Respectfully submitted,

                                                      FRANCES GECKER, as Chapter 11
                                                      Trustee of Black Dog Chicago, LLC

                                                      By:    /s/    Micah R. Krohn
                                                             One of her attorneys

 Frances Gecker
 Micah R. Krohn (6217264)
 FRANKGECKER LLP
 1327 W. Washington Blvd., Suite 5G
 Chicago, Illinois 60607
 Telephone: (312) 276-1400
 Facsimile: (312) 276-0035
 mkrohn@fgllp.com




{BLACKDOG/001/00060848.DOCX/3}                    7
 Case 19-28245         Doc 374     Filed 03/23/21 Entered 03/23/21 10:40:40            Desc Main
                                   Document      Page 9 of 11



                                      CERTIFICATE OF SERVICE

        I, Micah R. Krohn, an attorney, hereby certify that on March 23, 2021, a true and correct

copy of the foregoing Notice of Motion and Trustee’s Motion to Convert Case to Chapter 7

was filed electronically. Notice of the filing, together with a true and correct copy of the

Application, will be automatically served upon all parties who are named on the Electronic Mail

Notice List by operation of the Court’s Electronic Filing System and all parties on the attached

service list by first-class mail, postage pre-paid.



                                                      /s/ Micah R. Krohn
                                                      Micah R. Krohn

Mailing Information for Case 19-28245
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   Kurt M. Carlson kcarlson@carlsondash.com,
        knoonan@carlsondash.com;bmurzanski@carlsondash.com
    •   Timothy T. Casey timothy.casey@faegredrinker.com
    •   Scott R Clar sclar@cranesimon.com,
        mjoberhausen@cranesimon.com;asimon@cranesimon.com
    •   Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com
    •   Margaret Fitzsimmons Margaret.fitzsimmons@lewisbrisbois.com,
        sally.boettcher@lewisbrisbois.com
    •   Joshua D. Greene jgreene@springerbrown.com
    •   Micah R. Krohn       mkrohn@fgllp.com
    •   Richard S Lauter Richard.Lauter@lewisbrisbois.com, lbbscaesars@gmail.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   John A Lipinsky lipinsky@ccmlawyer.com,
        Haskell@ccmlawyer.com;matthiscyk@ccmlawyer.com
    •   Ha M Nguyen ha.nguyen@usdoj.gov, USTP.region11.es.ecf@usdoj.gov
    •   James B. Sowka jsowka@seyfarth.com,
        chidocket@seyfarth.com;ctholen@seyfarth.com;Jennifer-McManus-
        1834@ecf.pacerpro.com
    •   Jordan Vick jvick@seyfarth.com, chidocket@seyfarth.com;jwoods@seyfarth.com
    •   Martin J Wasserman mwasserman@carlsondash.com, knoonan@carlsondash.com

{BLACKDOG/001/00060848.DOCX/3}
 Case 19-28245         Doc 374   Filed 03/23/21 Entered 03/23/21 10:40:40         Desc Main
                                 Document      Page 10 of 11



                      Service List - Black Dog Chicago, LLC, Case No. 19 B 28245


                   Federated Insurance Co.                      Heritage FS, Inc.
                        PO Box 755                            c/o John A. Lipinsky
                      Batavia, IL 60510                 Clingen Callow & McLean, LLC
                                                           2300 Cabot Dr., Suite 500
                                                                 Lisle, IL 60532

                      Heritage FS, Inc.                         Howard Davis
                      Gilman Terminal                    120 N. LaSalle St., Suite 1200
                   1842 N. US Highway 45                      Chicago, IL 60602
                      Gilman, IL 60938

                        Ice Miller LP                       Department of Treasury
                     200 W. Madison St.                    Internal Revenue Service
                         Suite 3500                              PO Box 7346
                     Chicago, IL 60606                   Philadelphia, PA 19101-7346

                      Jerome F. Buch                              Nicor Gas
                   Michael R. Levinson                          PO Box 2020
                    Seyfarth Shaw LLP                          Aurora, IL 60507
               233 S. Wacker Dr., Suite 8000
                    Chicago, IL 60606

                   Parent Petroleum, Inc.                    Parent Petroleum, Inc.
                      c/o James Sowka                          3340 W. Main St.
                    Seyfarth Shaw LLP                       Saint Charles, IL 60175
               233 S. Wacker Dr., Suite 8000
                    Chicago, IL 60606

                        Peter Mancini                           PNC Bank, NA
                       630 N. State St.                    c/o Martin J. Wasserman
                      Chicago, IL 60654                         Kurt M. Carlson
                                                              Carlson Dash, LLC
                                                         216 S. Jefferson St., Suite 504
                                                              Chicago, IL 60661

                       PNC Bank, NA                            PNC Bank, NA
                   Attn: Bradley Krieschen                    55 W. Monroe St.
                      325 N. Milwaukee                           Lobby 100b
                    Libertyville, IL 60048                    Chicago, IL 60603




{BLACKDOG/001/00060848.DOCX/3}
 Case 19-28245         Doc 374    Filed 03/23/21 Entered 03/23/21 10:40:40   Desc Main
                                  Document      Page 11 of 11



                 S.B.C. Waste Solutions, Inc.                   Verizon
                        PO Box 1022                           PO Box 489
                     Lombard, IL 60148                      Newark, NJ 07101




{BLACKDOG/001/00060848.DOCX/3}
